                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                      Cause No. CR 03-49-GF-BMM
                                                         CV 16-71-GF-BMM
             Plaintiff/Respondent,

       vs.                                       ORDER DENYING § 2255
                                                 MOTION AND GRANTING
ELROY SILAS MARTIN,                                 CERTIFICATE OF
                                                    APPEALABILITY
             Defendant/Movant.


      Defendant Martin filed a motion under 28 U.S.C. § 2255 seeking relief

based on Johnson v. United States, __ U.S. __, 135 S. Ct. 2251 (2015). On

September 12, 2018, the Ninth Circuit held that such motions are untimely until the

Supreme Court extends Johnson to the specific context of the movant’s case. See

United States v. Blackstone, 903 F.3d 1020, 1023 (9th Cir. Sept. 12, 2018).

      Martin was sentenced as a career offender under the mandatory guideline

sentencing regime. He argues that Blackstone was wrongly decided, but

acknowledges this Court cannot rule on that basis. Blackstone controls disposition

of his motion.

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255

Proceedings. A COA should issue as to those claims on which the petitioner

                                          1
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). Where a claim is dismissed on procedural grounds, the court also must

decide whether “jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140–41

(2012).

      Blackstone rejects Martin’s claim that he was deprived of a constitutional

right and also imposes a time bar. In the Seventh Circuit, however, Martin likely

would prevail on the timeliness issue. See Cross v. United States, 892 F.3d 288,

293–94 (7th Cir. 2018). In addition, Ninth Circuit precedent predating Booker v.

United States, 543 U.S. 220 (2005), determined that the United States Sentencing

Guidelines were open to constitutional due process challenges. See, e.g., United

States v. Johnson, 130 F.3d 1352, 1354 (9th Cir. 1997). Reasonable jurists could

disagree with this Court’s disposition of the case. A certificate of appealability is

granted on the issues of (1) whether Martin was arbitrarily sentenced as a career

offender and (2) whether his § 2255 motion is time-barred.


      Accordingly, IT IS HEREBY ORDERED:

      1. Martin’s motion to vacate, set aside, or correct his sentence under 28

U.S.C. § 2255 (Doc. 48) is DISMISSED WITH PREJUDICE as time-barred.

      2. A certificate of appealability is GRANTED on the issues of (1) whether

Martin was arbitrarily sentenced as a career offender and (2) whether his § 2255
                                          2
motion is time-barred. The clerk shall immediately process the appeal if Martin

files a notice of appeal.

      3. The clerk shall ensure that all pending motions in this case and in CV 16-

71-GF-BMM are terminated and shall close the civil file by entering judgment in

favor of the United States and against Martin.

      DATED this 29th day of October, 2018.




                                         3
